           Case 1:18-vv-01268-UNJ Document 38 Filed 12/23/19 Page 1 of 2




        In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-1268V
                                    Filed: October 25, 2019
                                        UNPUBLISHED


 LORI A. HILDEBRAND,

                        Petitioner,                          Special Processing Unit (SPU);
 v.                                                          Ruling on Entitlement; Concession;
                                                             Table Injury; Influenza (Flu) Vaccine;
 SECRETARY OF HEALTH AND                                     Shoulder Injury Related to Vaccine
 HUMAN SERVICES,                                             Administration (SIRVA)

                        Respondent.


Jeffrey A. Golvash, Brennan, Robins & Daley, P.C., Pittsburgh, PA, for petitioner.
Glenn Alexander MacLeod, U.S. Department of Justice, Washington, DC, for
respondent.

                                    RULING ON ENTITLEMENT 1

Corcoran, Chief Special Master:

       On August 22, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that her September 23, 2016 influneza (“flu”)
vaccination caused her to sustain a Shoulder Injury Related to Vaccine Administration
(“SIRVA”). Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.


1 I intend to post this decision on the United States Court of Federal Claims' website. This means the

decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), petitioner has 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access. Because this unpublished
decision contains a reasoned explanation for the action in this case, I am required to post it on the United
States Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. §
3501 note (2012) (Federal Management and Promotion of Electronic Government Services).

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for

ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:18-vv-01268-UNJ Document 38 Filed 12/23/19 Page 2 of 2



       On October 24, 2019, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent indicates

       that petitioner’s claim meets the Table criteria for SIRVA. Specifically,
       petitioner had no history of pain, inflammation or dysfunction of the affected
       shoulder prior to intramuscular vaccine administration that would explain
       the alleged signs, symptoms, examination findings, and/or diagnostic
       studies occurring after vaccine injection; she likely suffered the onset of pain
       within forty-eight hours of vaccine administration; her pain and reduced
       range of motion were limited to the shoulder in which the intramuscular
       vaccine was administered; and there is no other condition or abnormality
       present that would explain petitioner’s symptoms. 42 C.F.R. § 100.3(a),
       (c)(10). Therefore, petitioner is entitled to a presumption of vaccine
       causation for her left SIRVA.


Id. at 4. Respondent further agrees that

       [w]ith respect to other statutory and jurisdictional issues, the records show
       that the case was timely filed, that the vaccine was received in the United
       States, and that petitioner satisfies the statutory severity requirement by
       suffering the residual effects or complications of her injury for more than
       six months after vaccine administration. See 42 U.S.C. §§ 300aa-
       11(c)(1)(D)(i). Petitioner avers that no civil action or proceedings have
       been pursued in connection with the vaccine-related injury. See 42 U.S.C.
       §§ 300aa-11(a)(5) and -11(c)(1)(E); Pet. at ¶17.

Id. at 4-5.

       In view of respondent’s position and the evidence of record, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2
